DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/04/2020 has been considered by the Examiner.

Status of Claims
Claims 1-10, filed on 12/04/2020, are under examination. Claim 10 is amended to remove multiple dependencies and no claims are added or canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for a ligand represented by claimed Formula A said ligand having P-N-P bridge with para-sily-benzene substitutions on the phosphorus wherein nitrogen atom is attached to group R that is an alkyl having 1-60 carbons or an aryl having 6-60 carbons.


    PNG
    media_image1.png
    201
    663
    media_image1.png
    Greyscale

In one embodiment, X (i.e. phosphorous) can have sily-benzene substitutions as shown below ([0040]). 

    PNG
    media_image2.png
    143
    177
    media_image2.png
    Greyscale

Sa is silent about i) the R group on the nitrogen being an alkyl or a aryl since Sa suggests the * group is a radical ([0026]) because Sa aims to connect 2 PNP ligands with the radical group; and ii) the sily-benzene substitutions on the phosphorus being in the para-position.  
Similarly, the combination of this ligand with chromium (pending claims 3-6) and the ethylene oligomerization method that uses this ligand (pending claims 7-10) are considered novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772